PER CURIAM:
In this appeal from the district court’s affirmance of the referee’s refusal to hold the appellee in contempt for violation of a turnover order, we find oral argument unnecessary and summarily affirm. Under the evidence presented, the referee and the district court could find that the appellee is presently incapable of complying with the order by any other means than reconstruction of the inventory demanded. The district court’s conclusion that the appellee is not in contempt was, therefore, warranted. Mag-gio v. Zeitz, 333 U.S. 56, 69, 68 S.Ct. 401, 92 L.Ed. 476 (1948).
Affirmed.